April 2, 2015




                                    JUDGMENT

                  The Fourteenth Court of Appeals
FLEMING & ASSOCIATES, L.L.P. (N/K/A FLEMING, NOLEN & JEZ, L.L.P.)
              AND GEORGE FLEMING, Appellants

NO. 14-15-00211-CV                              V.

DON JACKSON, JEFFREY W. CHAMBERS, AND WARE, CHAMBERS, LEE
                 & CHAMBERS, L.L.P., Appellees
               ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the
order signed by the court below on February 24, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED. Appellants’
related appeal against another group of defendants, Charles Kirklin, Stephen Kirklin, Paul
Kirklin, and the Kirklin Law Firm, P.C. (n/k/a Kirklin Soh, L.L.P.), docketed under our
appellate case number 14-15-00238-CV, remains pending before the court.
      We further order that all costs incurred by reason of this appeal be paid by
appellants, Fleming & Associates, L.L.P. (n/k/a Fleming, Nolen & Jez, L.L.P.) and
George Fleming, jointly and severally.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.